In this case the information, in substance, charges that John A. Tutt, in Tillman county, on or about the 18th day of December, 1925, did feloniously sell one quart of whisky to Darrell Jones, a minor of the age of 18 years. On a trial by jury he was convicted of the charge, the jury leaving his punishment *Page 315 
to the court. The judgment and sentence of the court, entered on the 15th day of January, 1926, was that defendant be confined in the state penitentiary at McAlester for the term of one year for said crime by him committed. From the judgment, an appeal was duly perfected, but no brief has been filed in support of the errors assigned.
Without the aid of oral argument or a brief on the part of appellant, we have carefully examined the record, and our conclusion is there is no merit in the assignments of error. The information is sufficient, and the demurrer thereto was properly overruled.
There is a direct conflict in the evidence. The defendant, as a witness in his behalf, denied making the sale. In this he was corroborated by the testimony of his wife and son. However, there was sufficient evidence to warrant the submission of the case to the jury, and the conflicts in the evidence were for the jury to reconcile. On the record before us we are satisfied that the defendant was accorded a fair trial, and that the evidence is sufficient to sustain the verdict and judgment.
Finding no reversible error in the record, the judgment of the district court herein is affirmed.
EDWARDS and DAVENPORT, JJ., concur.